UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): May 27, 2010 Old Line Bancshares, Inc. (Exact Name of Registrant as Specified in its Charter) Maryland 000-50345 20-0154352 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1525 Pointer Ridge Place Bowie, Maryland (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: 301-430-2544 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CRF 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e- 4(c)) Section 5 – Corporate Governance and Management Item 5.07Submission of Matters to a Vote of Security Holders. On May 27, 2010, the Registrant held its Annual Meeting of Stockholders at which its shareholders voted on the following matters: To elect five directors to serve for a three year term ending at the Annual Meeting of Stockholders to be held in 2013, and until their successors are duly elected and qualified. Votes For Votes Withheld Broker Non-Votes James W. Cornelsen John P. Davey Daniel W. Deming James F. Dent John D. Mitchell, Jr. To ratify the appointment of Rowles & Company, LLP as independent public accountants to audit the financial statements of Old Line Banchsares, Inc. for 2010. Votes For Votes Against - Abstentions To approve the Old Line Bancshares, Inc. 2010 Equity Incentive Plan. For Against Abstain Broker Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OLD LINE BANCSHARES, INC. Date:June 2, 2010 By:/s/Christine M. Rush Christine M. Rush, Chief Financial Officer
